  Case 4:18-cv-04412 Document 59-2 Filed on 03/22/19 in TXSD Page 1 of 43




                             Case No. 4:18-cv-04412
                          ____________________________

                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION
                         ____________________________

JOHN SAIN, DAVID CUMMINGS, MICHAEL CUMMINGS, PHILLIP GULLETT, THYEE
 MCGRUDER, BRANDON PRUITT, BRIAN QUINTANILLA, JERRY SMITH and DAVID
           WILSON, individually and on behalf of those similarly situated,
                                   Plaintiffs,

                                         v.
   BRYAN COLLIER, in his official capacity, JAMES MCKEE, in his official capacity,
    DONALD MUNIZ, in his official capacity, TEXAS DEPARTMENT OF CRIMINAL
   JUSTICE, CORRECTIONAL MANAGED HEALTH CARE COMMITTEE, and THE
                UNIVERSITY OF TEXAS MEDICAL BRANCH,
                                    Defendants.
                          ____________________________

             MOTION FOR SUMMARY JUDGMENT ON BEHALF OF
             DEFENDANTS BRYAN COLLIER, JAMES MCKEE, AND
              THE TEXAS DEPARTMENT OF CRIMINAL JUSTICE
                          ____________________________




                   EXHIBIT A
Case 4:18-cv-04412 Document 59-2 Filed on 03/22/19 in TXSD Page 2 of 43




                            Page 1 of 42
Case 4:18-cv-04412 Document 59-2 Filed on 03/22/19 in TXSD Page 3 of 43




                            Page 2 of 42
     Case 4:18-cv-04412 Document 59-2 Filed on 03/22/19 in TXSD Page 4 of 43




                                   THREE YEAR PLAN
                        FOR OFFENDERS WHO ARE AT HIGHEST RISK
                               OF HEAT-RELATED ILLNESS

I.       Introduction

The Texas Department of Criminal Justice (TDCJ) recognizes that some offenders are potentially
at a heightened risk of heat-related illness because of their age, health conditions, or medications.
Mitigating this risk across 104 prison units and 145,000 offenders with varying medical and
security needs presents a unique challenge and requires a comprehensive system-wide approach.
The TDCJ is committed to making every reasonable effort to reduce the risk of heat-related illness.
This three-year plan sets forth how the TDCJ will meet this challenge and provide air-conditioned
housing for offenders who are at the highest risk of heat-related illness by the end of 2021.

This plan is informed by extensive data analysis, input from medical professionals, and TDCJ
administration with decades of security expertise. Specific criteria were used to identify offenders
who are the most vulnerable to heat-related illness, and a point system was developed to prioritize
those offenders by assigning each offender a specific heat sensitivity score (HSS). As a result of
these efforts, the TDCJ has developed an understanding of which offenders should be prioritized
to be housed in a cool bed.1

The TDCJ has already made significant changes to its operations as part of this three-year plan.
The TDCJ has also engaged in an intense, concerted effort to map out a plan of action moving
forward. The TDCJ is committed to devoting the time and resources necessary to successfully
complete its goal.

         A.       The Litigation and Mediation

From 2013 to 2018, the TDCJ litigated and settled ten lawsuits based on allegations related to
illnesses or death attributed to excessive heat in TDCJ units. All of the lawsuits involved medical
conditions, such as diabetes and hypertension, and the taking of certain prescribed medications
that increase heat-sensitivity. At issue were TDCJ policies and procedures that are intended to
mitigate the risk of excessive heat to heat-sensitive offenders.

The plaintiffs’ claims fell into three broad categories: constitutional violations under the Eighth
and Fourteenth Amendments; claims under the Americans with Disabilities Act and Rehabilitation
Act; and negligence claims. Eight cases2 were based on offender hyperthermia deaths during the
summers of 2011 and 2012. The other two lawsuits were brought by offenders alleging either a
past injury, or the possibility of a future injury, while incarcerated: (1) Cole v. Collier3 (formerly
Bailey v. Livingston) brought by class action plaintiffs housed at the Pack Unit, and (2) Caddell v.

1
  The term “cool beds” refers to dormitories or cellblocks in which the air is mechanically-cooled. This would include
housing areas that are air-conditioned, but it would exclude housing areas that are cooled by evaporative coolers.
2
  James, et al. v. Livingston, et al., No. 4:18-cv-975; Hudson, et al. v. Livingston, et al., No. 4:18-cv-976; McCollum,
et al. v. Livingston, et al., No. 4:14-cv-3253; Webb, et al. v. Livingston, et al., No. 4:14-cv-3302; Hinojosa v.
Livingston, et al., No. 4:14-cv-3311; Togonidze, et al. v. Livingston, et al., No. 4:14-cv-3324; Adams, et al. v.
Livingston, et al., No. 4:14-cv-3326; Martone, et al. v. Livingston, et al., No. 4:13-cv-3369.
3
  Cole, et al. v. Collier, et al., No. 4:14-cv-1698.




                                                 Page 3 of 42
     Case 4:18-cv-04412 Document 59-2 Filed on 03/22/19 in TXSD Page 5 of 43




Livingston4 brought by a former offender who was previously housed at the Hutchins Unit. All of
the cases were transferred to Judge Keith Ellison in the Southern District of Texas, Houston
Division. A central component of the plaintiffs’ cases was that TDCJ facilities must be air
conditioned to safeguard the constitutional and statutory rights of certain offenders.

In January 2018, a successful mediation was held for all ten lawsuits. The TDCJ agreed to install
permanent air conditioning within the offender housing areas of the Pack Unit no later than May
1, 2020. Until then, the TDCJ will provide temporary air conditioning in the Pack Unit housing
areas between April 15 and October 15 of each year. The parties also agreed to a clearly defined
class5 and subclass of plaintiffs who the TDCJ is required to house in the air conditioned housing.
The subclass was defined to include offenders residing at the Pack Unit who met or later came to
meet one of 26 factors. Broadly speaking, these factors include having certain medical conditions
or taking certain medications. These factors were selected because they may increase an offender’s
susceptibility to heat-related illness.

The agreed-upon definition of the subclass is important because it is fundamental to the
development of the TDCJ’s three-year plan. As discussed below, these 26 factors were utilized
when evaluating the entire TDCJ offender population to identify which offenders should be
prioritized to be housed in a cool bed.

         B.       After the Mediation

Following the settlement of the heat litigation, the TDCJ undertook extensive efforts to meet its
obligations under the settlement agreement. The TDCJ formulated a plan identifying several steps
to fully implement the settlement agreement, the person(s) responsible for completing the steps,
the target date, and the date completed, if applicable. The TDCJ has installed temporary air
conditioning at the Pack Unit and is on track to meet its obligations; the only four outstanding
items relate to the installation, design, procurement, and construction of permanent air
conditioning at the Pack Unit. Once completed, the Pack Unit will have 1,478 permanent cool
beds.

Additionally, in early 2018, the TDCJ took a significant step in how the entire agency responds to
excessive temperatures by modifying agency-wide policy. Specifically, in February 2018, TDCJ
administration solicited from various TDCJ divisions comments and suggestions on
Administrative Directive 10.64 (“AD-10.64”), “Excessive and Extreme Temperature Conditions
in the TDCJ.”6 The goal of this revision was to incorporate existing best practices that were in
place but had not yet been formally incorporated in agency policy or standard operating procedure.
Key revisions to AD-10.64 include the following:

        Adding definitions for “excessive heat,” “excessive heat warning,” “heat index,” “heat
         wave,” “relative humidity,” and “wind chill.”


4
  Caddell v. Livingston et al, No. 4:14-cv-3323.
5
  The parties agreed that the class consists of offenders incarcerated at the Pack Unit on or between July 19, 2017 and
August 8, 2017, and any offenders housed at the Pack Unit when the settlement was executed.
6
  Attachment A, AD-10.64, “Excessive and Extreme Temperature Conditions in the TDCJ,” (rev. 9).


                                                          2
                                                 Page 4 of 42
    Case 4:18-cv-04412 Document 59-2 Filed on 03/22/19 in TXSD Page 6 of 43




        Identifying April 15 of each year as the commencement date for implementing heat
         mitigation measures; however, if the need arises based on forecasted temperatures,
         implementation may begin prior to April 15.

        Requiring that prior to April 15, representatives from all TDCJ divisions meet to review
         best practices concerning preventive care and precaution. Following this meeting, the
         annual Seasonal Preparedness Directive is distributed to all unit wardens to inform them
         of additional mandatory compliance measures in the prevention of heat-related illnesses.

        Requiring that prior to April 15, all preventive maintenance and/or necessary repairs to
         cooling equipment must be completed.

        Requiring that staff and offenders be trained regarding excessive temperature conditions,
         and training must be electronically documented in the training database for staff and in the
         Individualized Treatment Plan for each offender. Refresher training is provided on a
         regular and frequent basis throughout the duration of the excessive heat period.

        Increasing cooperation between TDCJ staff and medical personnel in promptly identifying
         and communicating needs of offenders susceptible to temperature-related illnesses due to
         medical conditions. As specified in the revision, and required in each housing area post
         order, security staff conduct wellness checks for offenders identified as sensitive to heat
         during normal security checks of the housing areas.

        Incorporating the practice of evaluating all heat-related illnesses, including the conditions
         surrounding the incident, such as water intake, location, and what the offender was doing
         before becoming ill. Additionally, the policy reflects tracking and reporting of “cluster
         illnesses” or illnesses occurring in offenders in the same housing areas.

AD-10.64 was also modified to require additional precautionary measures when excessive heat
conditions are predicted to last for three or more consecutive days. Such conditions require
activation of the Incident Command System (ICS). The ICS organizational model is based upon
the National Incident Management System protocols created in response to “Department of
Homeland Security Presidential Directive 5: Management of Domestic Incidents,” which
identifies steps for improved coordination in response to emergency situations.

Generally, the warden activates ICS and assumes the role of incident commander. The warden
must immediately notify the appropriate regional director and deputy director of Prison and Jail
Operations for Correctional Institutions Division units, or the appropriate deputy director for the
Private Facility Contract Monitoring/Oversight Division for privately-operated units.7 The ICS
provides a system for the effective management of personnel and resources that respond to the
incident as it escalates. Once ICS is deactivated, the warden must conduct a debriefing to evaluate
unit operations during the excessive heat warning to identify any areas requiring improvement.



7
 In July 2018, all units were placed into ICS as a precautionary measure ahead of a heat wave. ICS was systematically
deactivated as temperatures fell below the threshold over the course of several days.


                                                         3
                                                Page 5 of 42
       Case 4:18-cv-04412 Document 59-2 Filed on 03/22/19 in TXSD Page 7 of 43




Lastly, AD-10.64 includes specific heat-mitigation measures that are intended to protect all
offenders regardless of their individual risk level. These measures include:

          Making respite areas available 24 hours per day, seven days per week, for all offenders
           who are not assigned to a cool bed. Offenders may request access to a respite area 24 hours
           per day, seven days per week, even if they are not feeling ill at the time of the request, and
           are permitted to stay in the respite area as long as necessary. Offenders requesting access
           to a respite area are not required to be seen by medical staff unless they are exhibiting signs
           or symptoms of a heat-related illness.

          In situations where the heat index is above 90 degrees, units will take extra precautions
           including, but not limited to:

               o Providing additional water and cups in offender dorms, housing areas, recreational
                 areas, and during meal times, along with ice;

               o Transporting psychiatric inpatient offenders to other facilities via air-conditioned
                 transfer vehicles only;

               o Transporting offenders during the coolest hours of the day, when possible;

               o Allowing offenders to utilize and carry cooling towels;

               o Allowing offenders to wear shorts and t-shirts in dayrooms and recreational areas;

               o Ensuring maintenance of fans, blowers, and showers in offender housing areas;

               o Allowing additional showers for offenders when possible;

               o Lowering the water temperature for single temperature showers in offender
                 housing areas;

               o Placing posters in housing areas reminding offenders of heat precautions and the
                 importance of water intake, and ensuring all posters that have been damaged or
                 destroyed are replaced; and

               o Allowing fans for offenders in all custody levels, to include restrictive housing and
                 disciplinary status, and ensuring the fan program is in place allowing the permanent
                 issuance of fans to indigent offenders.

          Sending a mainframe and email message titled, “Seasonal Preparedness Directive,” to
           inform unit wardens of additional mandatory compliance measures in the prevention of
           heat-related illness. In February 20188 and March 2019,9 for example, the Seasonal
           Preparedness Directives included specific precautions and actions relating to:
8
    Attachment B, “Seasonal Preparedness Directive – February 2018.”
9
    Attachment C, “Seasonal Preparedness Directive – March 2019.”


                                                         4
                                                Page 6 of 42
      Case 4:18-cv-04412 Document 59-2 Filed on 03/22/19 in TXSD Page 8 of 43




             o Training;

             o Offender transport;

             o Outside activity;

             o Offender intake;

             o Offender housing assignments;

             o Offender housing areas;

             o Offender fans;

             o Cooling items available for purchase from commissary; and

             o Unit maintenance, including verification that ice machines are working properly.

Ultimately, the purpose of AD-10.64 is to assist unit administration in adapting offender housing
areas and work assignments to extreme temperatures that cannot be controlled by the TDCJ. The
policy establishes a baseline of expectations and reinforces the TDCJ’s commitment to making
extreme temperatures a priority issue for everyone, both staff and offenders, regardless of their
assessed risk. AD-10.64 provides sufficient heat mitigation efforts for all offenders not housed in
cool beds. The TDCJ continues to evaluate its policies, practices, and procedures to ensure the
safety of those offenders identified as potentially having an increased sensitivity to heat but for
which placement in a cool bed may not be appropriate.


II.     Assignment of Risk

In addition to the policy changes in AD-10.64, the TDCJ has also reformulated its classification
process to ensure that the heat sensitivity of individual offenders is more closely analyzed. It is
evident that any successful plan to house at-risk offenders in cool beds depends on the TDCJ’s
ability to accurately identify each offender’s individual level of risk. This is why the TDCJ has
worked diligently with its medical partners to create a system that identifies the most potentially
heat-sensitive offenders.

        A.      Identifying Cool Bed Priority Offenders

As noted above, the list of factors used to define the Cole subclass is important to the TDCJ’s
three-year plan. The 26 Cole factors were developed after consultation with medical professionals
prior to and during mediation. The factors were selected because their association with increased
heat sensitivity is supported by data, studies, and expert opinions from free-world research. Of
these 26 factors, some may create a higher probability for increased heat sensitivity. These are




                                                5
                                         Page 7 of 42
       Case 4:18-cv-04412 Document 59-2 Filed on 03/22/19 in TXSD Page 9 of 43




referred to as “Group 1 factors.” Offenders who have at least one Group 1 factor are Cool Bed
Priority (CBP) offenders.

CBP offenders are the focus of the TDCJ’s three-year plan because they are at the highest
probability for increased heat sensitivity, and the recommended intervention is to house them in
cool beds. A general categorization of CBP offenders and Group 1 factors is below:

       1. Heart and Medical Disease – Offenders are CBP offenders if they have certain conditions,
          such as:
             a. Coronary artery disease and chronic ischemic heart disease;
             b. Previous myocardial infarction;
             c. Heart failure;
             d. An implantable cardiac device/pacemaker; or
             e. Percutaneous transluminal coronary angioplasty or a stent.

       2. Mental Health Disorders – Offenders are CBP offenders if they have one of the following
          active psychiatric conditions:
              a. Schizophrenia;
              b. Schizo-affective disorder;
              c. Psychosis; or
              d. Bipolar disorder.

       3. Dementia and Alzheimer’s Disease – Offenders are CBP offenders if they have dementia
          or Alzheimer’s disease.

       4. Developmental Disabilities – Offenders are CBP offenders if they are developmentally
          disabled. This includes, but is not limited to, offenders in the Developmental Disabilities
          Program (DDP).10

       5. 65 Years of Age or Older – Offenders are CBP offenders if they are 65 years or older and
          have certain conditions or are prescribed certain medications, such as:
             a. Asthma and are prescribed inhaled or oral steroids and/or long-acting beta-agonist
                 inhalers;
             b. Chronic Obstructive Pulmonary Disease and are prescribed inhaled or oral steroids
                 and/or long-acting beta-agonist inhalers;
             c. Cirrhosis and are also receiving one of the following: a diuretic, daily laxatives, or
                 the non-absorbable antibiotics Rifaximin or Neomycin;
             d. A body mass index (BMI) equal to or greater than 40;
             e. A BMI equal to 35 but less than 40 and are receiving diuretic medication;
             f. Diabetes or hypertension with target organ damage; or
             g. High-activity anticholinergic medications.

Ultimately, every offender is assigned an HSS. Offenders who do not meet any of the Group 1
factors will have an HSS of “zero.” Offenders in the DDP program are assigned an HSS denoted
by “DDP.” All other CBP offenders are assigned an HSS based on the number of Group 1 factors
10
     The DDP program is discussed in greater detail in section III.B below.


                                                            6
                                                   Page 8 of 42
   Case 4:18-cv-04412 Document 59-2 Filed on 03/22/19 in TXSD Page 10 of 43




he or she meets. Each factor is counted as either one or two points. This means that every non-
DDP CBP offender will have a minimum HSS of one point.

On a separate track, to supplement and validate this methodology, the TDCJ consulted with a PhD
in preventive medicine and community health to perform a statistical analysis on the actual heat-
related illness data from TDCJ for 2012-2017. The analysis was focused on whether certain
chronic conditions, medications, and demographic characteristics increased TDCJ offenders’ risks
of experiencing a heat-related illness between May 5, 2012 and October 5, 2017. Ultimately, it
was determined that two conditions (bipolar disorder and cardiovascular disease) were
significantly associated with a slightly increased likelihood of a heat-related illness.

Medical providers have made significant progress in reducing the number of prescriptions for
medications for certain mental health disorders that are likely to increase an offender’s heat
sensitivity. Most notable is the reduction in tricyclic antidepressants (TCAs) which can affect heat
sensitivity. In or around April 2018, the TDCJ’s contracted medical providers began a therapeutic
conversion to move offenders from TCAs to other medications. As of April 3, 2018, there were
7,125 patients taking TCAs. As of December 18, 2018, there are no patients prescribed TCAs.

Lastly, the TDCJ recognizes offenders with certain medical conditions or on certain medications
who have not acclimated to the prison system may have a heightened risk of heat-related illness.
Therefore, a new Intake Heat Sensitivity Form and Standard Operating Procedure were created to
screen offenders as soon as they are in TDCJ custody. Medical staff began using this form on June
18, 2018. This allows for an HSS to be temporarily assigned to a newly received offender and, if
needed, for the offender to be assigned to a cool bed. The offender’s HSS can later be adjusted
when he or she receives a complete physical exam.

       B.      Automation

The TDCJ and its medical partners determined in 2018 that housing offenders based on a
medically-determined risk level requires extensive coordination between medical personnel and
security staff. The most effective way to accomplish such seamless communication is through
automation.

The road to automation has its roots in the Cole litigation, but for purposes of the TDCJ’s three-
year plan, the first significant step occurred in May 2018. After the first list of offenders with an
HSS was generated, the TDCJ developed a mainframe computer identification code to ensure each
offender could be identified and tracked. In August 2018, additional changes were made to the
TDCJ’s mainframe system to include fields for heat sensitivity and the offender’s HSS. Shortly
thereafter in the same month, the TDCJ, in coordination with the University of Texas Medical
Branch (UTMB), implemented a new algorithm within the electronic health record (EHR) system
to automatically populate the mainframe system. The algorithm captures changes made in an
offender’s EHR that affect the offender’s HSS and delivers those changes daily to the TDCJ’s
mainframe system. The result is that the TDCJ now has reliable, up-to-date information about
every CBP offender’s heat sensitivity and is able to track and assign housing to offenders based
on the HSS.




                                                 7
                                         Page 9 of 42
     Case 4:18-cv-04412 Document 59-2 Filed on 03/22/19 in TXSD Page 11 of 43




Additionally, the TDCJ has developed and implemented various mechanisms and reports to
identify and track all CBP offenders and cool beds. The TDCJ made modifications to the daily
chain report and count board tags to display each offender’s HSS. The TDCJ also developed a
new mainframe system – the “HG00” Cool Bed System – which identifies every cool bed in the
TDCJ. The HG00 system can also be used to locate vacant cool beds or cool beds that are occupied
by non-CBP offenders.

The algorithm and automation solved two of the biggest obstacles of the three-year plan: capturing
updates to an offender’s EHR that result in a change to the offender’s HSS, and communicating
that update from medical personnel to correctional staff. The newly created mechanism and
reports give TDCJ correctional staff additional tools to accurately identify and find cool beds for
CBP offenders.


III.     Housing Cool Bed Priority Offenders

Now that the TDCJ has developed the tools to identify potentially heat-sensitive offenders, the
next step is to relocate those offenders at highest risk. The relocation and housing of CBP
offenders is complex because of the number of variables that must be taken into consideration,
including offender medical and security needs and infrastructure limitations. In fact, with an aging
offender population, the need for additional specialized housing has led the TDCJ to seek funding11
for the creation of new sheltered housing12 beds at the Stiles Unit and Lane Murray Unit. If
approved, the TDCJ expects to have an additional 343 cool beds available for use.

However, the plan to provide cool beds for CBP offenders is not contingent on legislative approval
of the expansion of sheltered housing. Rather, the TDCJ will convert existing housing areas and
repurpose existing units to provide cool beds for all CBP offenders.

         A.       Significant Progress in 2018

Since July 2018, the TDCJ has made significant progress in moving CBP offenders into cool beds.
As of December 2018, there were approximately 4,900 CBP offenders in cool beds, which leaves
approximately 6,800 CBP offenders who need a cool bed.13 Notably, excluding male offenders in
the DDP program, approximately 61% of CBP offenders with an HSS of 3 or higher are housed in
a cool bed.

The first large-scale movement of offenders started in July 2018 when the TDCJ began relocating
CBP offenders to the LeBlanc Unit. As of December 18, 2018, a total of 745 CBP offenders were
assigned to the LeBlanc Unit. However, before additional CBP offenders are assigned to the
LeBlanc Unit, the TDCJ and UTMB need to enhance the unit’s medical capabilities. This is
because many of the CBP offenders require more extensive medical treatment than an average
offender.

11
   The request for funding is included in the TDCJ’s FY 2020-2021 Legislative Appropriations Request.
12
   Sheltered housing is for vulnerable offender populations, such as the geriatric population or offenders with mobility
impairments, who need additional accommodations.
13
   Excluding 620 male DDP offenders. Male DDP offenders are discussed in the following section.


                                                           8
                                                Page 10 of 42
     Case 4:18-cv-04412 Document 59-2 Filed on 03/22/19 in TXSD Page 12 of 43




Although the TDCJ prioritizes offenders based on their HSS, there are situations where an offender
with a higher HSS cannot be placed immediately in a vacant cool bed. As discussed later, the
unique medical and security needs of the remaining 6,800 non-DDP CBP offenders requires
extensive planning to repurpose existing housing areas and units to accommodate all CBP
offenders.

        B.      Hodge Unit

The 620 male DDP offenders, who were excluded from the section above, constitute the highest
concentration of CBP offenders not housed in cool beds.14 The DDP program is specifically
designed to help offenders with developmental disabilities. The services offered include
specialized case management, basic school work, job training, psychological (mental health) help,
counseling, recreation, and work opportunities.

Rather than dividing up the DDP program or moving it to another unit, the DDP program will
remain at the Hodge Unit, and the TDCJ will install permanent air conditioning in all housing
areas. The TDCJ expects the design to be completed by January 2020 and the bidding and
awarding of the construction contract to immediately follow. Construction is expected to be
completed by May 2021.

Until the air conditioning is installed, the TDCJ will remain particularly focused on its DDP
offender population. This is because most of the TDCJ’s heat mitigation measures are dependent
on the basic self-care ability of each offender. This includes, for example, proactively drinking
water throughout the day, paying close attention to urine color for signs of dehydration, and
knowing when to request respite or take a cold shower. DDP offenders may lack the mental
capacity to reliably exercise regular, normal self-care as a non-DDP offender would to help
mitigate the risk of heat-related illness.

Until all DDP offenders can be housed in cool beds, additional mitigation efforts will be
implemented. Specifically, UTMB has two positions dedicated to distributing ice water and
monitoring offenders. One of these positions is a new full-time Certified Medication Aide, and
the other is filled by medical staff from the Skyview Unit. 15 The goal is to ensure that the DDP
offenders will be properly monitored and provided extra assistance to mitigate the risk of heat-
related illness.

        C.      Repurposing Existing Facilities

It is important to realize that not all cool beds are created equal. In other words, simply because a
cool bed is vacant does not mean that a CBP offender can be assigned to that bed. This is because
a facility must be able to meet the medical and security needs of an offender before that offender
is moved to the unit. Many facilities in the TDCJ are simply not staffed or equipped with the


14
   As of December 18, 2018, there were 620 male DDP offenders at the Hodge Unit. Female DDP offenders are
permanently housed in cool beds at the Crain Unit.
15
   The Skyview Unit is co-located on the same property as the Hodge Unit.


                                                   9
                                          Page 11 of 42
     Case 4:18-cv-04412 Document 59-2 Filed on 03/22/19 in TXSD Page 13 of 43




necessary infrastructure to accommodate the various medical16 and security needs of all CBP
offenders.

Of the CBP offenders, there are 29 different custody levels ranging from the lowest security
(outside trusty) to the highest security (level three administrative segregation). Each custody has
specific privileges and restrictions. For example, there is a significant difference in security needs
between an outside trusty offender who is permitted to live outside the perimeter fence and an
offender in administrative segregation with a history of escape attempts, staff assaults, and other
serious infractions. Similarly, CBP offenders have a wide range of medical needs that may require
housing at a particular unit. For example, some offenders require housing at units with daily access
to Hospital Galveston,17 whereas some offenders may require housing at a Type 4 Chronic Care
Facility that houses offenders undergoing a specific type of drug therapy for Hepatitis C.

Therefore, in order to provide enough cool beds for the remaining 6,800 non-DDP CBP offenders,
the TDCJ must repurpose certain state and privately-operated units. The repurposing of certain
housing areas and units is necessary because many of these housing areas and units were built for
a specific purpose, such as housing lower-security offenders with shorter sentences or housing
high-security offenders for extended periods of incarceration. Thus, not every housing area or unit
can meet the needs of the CBP offenders without undergoing modifications.

              1. Repurposing Housing Areas in 2019

There are seven housing areas that the TDCJ expects to utilize by the end of 2019 to primarily
house CBP offenders. These housing areas already have cool beds in existence and include:

              Expansion cell blocks (ECBs) at the:
                 a. Clements Unit;
                 b. Allred Unit;
                 c. Smith Unit; and
                 d. Gib Lewis Unit.

              The 12-Buildings at the:
                 e. Robertson Unit;
                 f. McConnell Unit; and
                 g. Polunsky Unit.

The ECBs and 12-Buildings will generally require minor infrastructure modifications to
accommodate the various custody levels of the CBP offenders. This is because ECBs and 12-
Buildings are already air-conditioned and were built to house high-security offenders. Therefore,
the ECBs and 12-Buildings need certain modifications in order to house lower custody offenders
who have more privileges and freedom to move outside their cells. Some of the necessary changes

16
   It is not coincidental that many of the CBP offenders have chronic health conditions that require them to be housed
at a unit that has 24-hour medical facilities. In fact, their chronic health condition is likely to be the reason that they
must be housed in cool beds under the HSS system.
17
   Hospital Galveston is the TDCJ’s hospital for offenders and is operated by UTMB and TDCJ. It is an acute care
inpatient and outpatient facility accredited by the Joint Commission on Accreditation of Health Care Organizations.


                                                           10
                                                  Page 12 of 42
     Case 4:18-cv-04412 Document 59-2 Filed on 03/22/19 in TXSD Page 14 of 43




will include the installation of dayroom tables, benches, TVs, cabling/power outlets, and offender
telephone system stations. The units will also have to prepare for staffing changes to accommodate
changes to visitation schedules.

The TDCJ expects changes to these four ECBs and three 12-Buildings to provide an additional
3,723 cool beds to house CBP offenders.

             2. Repurposing Units in 2020-2021

Unlike the units identified in the previous section, there are 10 units that require significantly more
effort to repurpose before they are suitable for the CBP offenders. These units include:

             State-Operated Units
                 a. Cotulla Unit;
                 b. Tulia Unit;
                 c. Fort Stockton Unit;
                 d. Ney State Jail; and
                 e. Chase Field Work Camp.

             Privately-Operated Units
                 f. Willacy County State Jail;
                 g. B. Moore Unit;
                 h. Diboll Unit;
                 i. Cleveland Unit; and
                 j. Estes Unit.

Many of these units have traditionally housed lower custody offenders for short periods of time.
Converting them to house a diverse group of CBP offenders requires changes to the security,
education, and medical capabilities of the units.

First, a security evaluation will be conducted to determine which security enhancements will be
performed. These enhancements could include the installation of perimeter stun fences, additional
razor wire, and the installation and/or improvement of the video surveillance systems.
Improvements like these require time, planning, and resources.

Second, the units’ abilities to provide education will be evaluated to determine the need for any
additional resources. The TDCJ will work in cooperation with the Windham School District18 to
ensure that appropriate educational programs are available to all offenders at each unit.

Third, the medical staffing and medical capabilities of these units will be evaluated and, if needed,
enhanced. The TDCJ is working closely with its medical partners to meet the staffing and medical
resources necessary to repurpose these units to house CBP offenders. Much like the security
improvements, these plans will require time, planning, and resources.

18
  The Windham School District (WSD) is an entity that is separate and distinct from the TDCJ. WSD provides
educational programs to the offender population in state-operated units and works with the privately-operated units to
ensure the same level of education is provided to their offender populations.


                                                         11
                                                Page 13 of 42
      Case 4:18-cv-04412 Document 59-2 Filed on 03/22/19 in TXSD Page 15 of 43




The repurposing of these particular state-operated and privately-operated units will play a
significant role in housing the remaining CBP offenders. The state-operated units will provide
1,664 cool beds, and the privately-operated units will provide 1,801 cool beds, for a collective total
of 3,465 cool beds for CBP offenders.

Once finished, repurposing the housing areas at the ECBs and 12-buildings and the state and
privately-operated units will provide a total of 7,188 cool beds.


IV.      Conclusion

The TDCJ is resolute in its commitment to make every reasonable effort to reduce the risk of heat-
related illness. To that end, the TDCJ will have a cool bed available for every CBP offender by
the end of 2021.

At the same time, the TDCJ will keep at the forefront its number one mission to provide for the
public safety. This mission can only be accomplished if the units are secure. The TDCJ takes
pride in being flexible and able to accommodate different needs as they arise, but the TDCJ will
not compromise the security of its staff or offenders. The TDCJ will also not compromise the
healthcare of offenders by transferring them to a facility that is ill-equipped to meet their needs.

This three-year plan advances the TDCJ’s goal while keeping the public and offenders safe.




                                                 12
                                         Page 14 of 42
Case 4:18-cv-04412 Document 59-2 Filed on 03/22/19 in TXSD Page 16 of 43




             ATTACHMENT
                  A




                            Page 15 of 42
   Case 4:18-cv-04412 Document 59-2 Filed on 03/22/19 in TXSD Page 17 of 43




                        TEXAS DEPARTMENT                   NUMBER: AD-10.64 (rev. 9)

                                    OF                          DATE: March 26, 2018

                         CRIMINAL JUSTICE                       PAGE: 1 of 17

                                                      SUPERSEDES: AD-10.64 (rev. 8)
                                                                  May 12, 2017


ADMINISTRATIVE DIRECTIVE
SUBJECT:               EXCESSIVE AND EXTREME TEMPERATURE CONDITIONS IN
                       THE TDCJ

AUTHORITY:             Tex. Gov’t Code §§ 493.001, 493.006

                       Reference: TDCJ Risk Management Program Manual, CMHC D-27.2,
                       “Heat Stress”

APPLICABILITY: Texas Department of Criminal Justice (TDCJ)

POLICY:

The TDCJ shall establish guidelines to assist unit administration in adapting offender housing areas
and work assignments to temperatures that cannot be controlled by the TDCJ. Guidelines for
outside recreation are found in the Recreation Program Procedures Manual.

Every reasonable effort shall be made to prevent injuries related to excessive or extreme
temperatures in the TDCJ. TDCJ offenders may be required to work in conditions of excessive
heat or extreme cold when situations occur requiring specific work be completed regardless of the
temperature or weather conditions. The decision to require offenders to work in excessive heat or
extreme cold temperatures shall be made by the appropriate on-site staff in order to address the
conditions specific to the area in which the facility is located.

The TDCJ shall work closely with medical staff to immediately identify offenders at risk from
excessive or extreme temperatures. Incidents related to excessive or extreme temperatures shall
be reported to TDCJ administration.

DEFINITIONS:

“Excessive Heat” occurs from a combination of significantly higher than normal temperatures and
high humidity.”




                                         Page 16 of 42
     Case 4:18-cv-04412 Document 59-2 Filed on 03/22/19 in TXSD Page 18 of 43
                                                                                    AD-10.64 (rev. 9)
                                                                                        Page 2 of 17

“Excessive Heat Warning” is issued by the National Weather Service within 12 hours of the onset
of the following criteria: temperature of at least 105ºF for more than three hours per day for two
consecutive days, or heat index of 113ºF or greater for any period of time.

“Heat Index,” also referred to as the “apparent temperature,” is a measure of how hot it actually
feels when the Relative Humidity (RH) is added to the actual air temperature.

“Heat Wave” is a prolonged period (three or more days) of excessively hot and unusually humid
weather that meets the following criteria: temperature of at least 105ºF or heat index of 113ºF.

“Relative Humidity” is a dimensionless ratio, expressed in percent, of the amount of atmospheric
moisture present relative to the amount that would be present if the air were saturated. Since the
latter amount is dependent on temperature, relative humidity is a function of both moisture content
and temperature.

“Wellness Check” is when a correctional officer performing routine security rounds goes to an
offender’s cell or bunk to visually inspect or observe the offender for wellness due to the offender
previously being identified as having a condition or being on a medication that makes the offender
more susceptible to temperature-related issues.

“Wind Chill” is a quantity expressing the effective lowering of the air temperature caused by the
wind, especially as affecting rate of heat loss from an object or human body, or as perceived by an
exposed person.

PROCEDURES:

Before requiring offenders to work in excessive or extreme temperature conditions, the warden
and applicable departmental supervisors shall ensure appropriate measures are taken to prevent
excessive or extreme temperature-related injuries, including consulting medical staff to identify
specific hazards. In all cases of temperature-related incidents or injuries, unit medical staff and
the unit risk manager shall be notified immediately. Medical staff shall remove the distressed
offender from the environment by the most expeditious means available to receive proper medical
treatment.

I.      Monitoring Procedures

        Procedures and exposure charts, Wind Chill Index (Attachment A), and Heat and Humidity
        Index (Attachment B), are provided to assist unit administration in determining safe
        conditions in excessive or extreme temperatures.

        A.     Unit staff shall monitor and announce over the radio the temperature, heat index or
               wind chill, and advisory category once every hour between 12:30 a.m. and 11:30
               p.m. The outside air temperature, humidity or wind speed, and heat index or wind
               chill shall be documented 24 hours a day on the Temperature Log (Attachment C).




                                        Page 17 of 42
      Case 4:18-cv-04412 Document 59-2 Filed on 03/22/19 in TXSD Page 19 of 43
                                                                                 AD-10.64 (rev. 9)
                                                                                     Page 3 of 17

         B.    Temperature Log

               1.     The warden shall designate a central location to maintain the Temperature
                      Log.

               2.     The wind chill or heat index shall be documented on the Temperature Log.

               3.     Temperature information is available through the following:

                      a.       The National Oceanic and Atmospheric Administration (NOAA)
                               website (www.noaa.gov);

                      b.       NOAA Weather Radio;

                      c.       Local weather radio and television stations; or

                      d.       Onsite weather instrumentation, if available.

               4.     Temperature Logs shall be maintained in accordance with the TDCJ
                      Records Retention Schedule.

II.      Extreme Cold Conditions

         A.    Determination

               1.     The warden shall use the Wind Chill Index, the local news and weather
                      media, and weather conditions recorded by instruments located at the unit
                      in determining the safety of cold weather working conditions.

               2.     Clothing considered appropriate for offenders working in cold weather
                      includes: thermal underwear, insulated jackets, cotton or leather gloves,
                      insulated hoods, work shoes, and socks. The Wind Chill Index shall be used
                      to determine the need for insulated hoods and leather gloves. Appropriate
                      clothing shall be issued even when the Wind Chill Index indicates little
                      danger of exposure injury.

               3.     If guidance is needed, medical staff shall be consulted to assist in
                      determining appropriate clothing and footwear needed to prevent cold
                      injury.

               4.     Care shall be taken to prevent perspiration, which could soak clothing and
                      thus compromise the insulating value of the clothing.

               5.     Layers of clothing shall be removed or added according to the temperature
                      and level of physical activity.




                                        Page 18 of 42
Case 4:18-cv-04412 Document 59-2 Filed on 03/22/19 in TXSD Page 20 of 43
                                                                              AD-10.64 (rev. 9)
                                                                                  Page 4 of 17

   B.    Symptoms

         1.     Hypothermia is a condition occurring when the body loses heat faster than
                it can produce heat. With the onset of this condition, blood vessels in the
                skin tighten in an attempt to conserve vital internal body heat, affecting the
                hands and feet first.

         2.     If the body continues to lose heat, involuntary shivers begin. This reaction
                is the way the body produces more heat and is usually the first real warning
                sign of hypothermia.

         3.     Further heat loss produces speech difficulty, forgetfulness, loss of manual
                dexterity, collapse, and possibly death.

   C.    Types of Hypothermia

         Hypothermics are divided into the following three categories, depending on the
         degree of injury.

         1.     Category One

                Injured individuals are conscious, but cold, with a rectal temperature above
                90 degrees Fahrenheit (ºF). These individuals shall be handled carefully,
                insulated from further heat loss, and transported to the unit Medical
                Department for additional care.

         2.     Category Two

                Injured individuals are unconscious and with a rectal temperature of 90ºF
                or below. These individuals shall be handled carefully, insulated from
                further heat loss, and transported to the unit Medical Department for
                additional care.

         3.     Category Three

                Injured individuals are comatose with no palpable pulse and no visible
                respiration. Although these individuals appear to be deceased, there may
                be a slight chance of recovery if the rectal temperature is 60.8ºF or higher.
                If indicated, medical staff shall proceed with life-saving measures.

                If medical staff is unavailable, correctional staff shall follow the procedures
                outlined in Section V.A of this directive and contact emergency medical
                services.




                                  Page 19 of 42
       Case 4:18-cv-04412 Document 59-2 Filed on 03/22/19 in TXSD Page 21 of 43
                                                                                    AD-10.64 (rev. 9)
                                                                                        Page 5 of 17

III.      Excessive Heat Conditions

          A.    Determination

                1.     Guidelines to assist the warden in making the determination that an
                       excessive heat condition is occurring can be found in the Heat and Humidity
                       Index. Weather conditions recorded by instruments at the unit, and reports
                       by the local news media shall be used to confirm temperature and humidity
                       conditions.

                2.     When the National Weather Service issues an excessive heat warning or
                       notice of an impending heat wave, the TDCJ Office of Incident
                       Management shall send the applicable division directors an email
                       notification. When excessive heat conditions last for three consecutive
                       days, the division directors and warden(s) of units in the affected area(s)
                       shall immediately implement additional precautionary measures, as
                       outlined in Section IV.J of this directive.

                3.     At any point when the Heat and Humidity Index indicates the possibility of
                       heat exhaustion, the warden shall instruct the appropriate staff to
                       immediately initiate the precautionary measures identified in the Heat and
                       Humidity Index.

                4.     If guidance is needed, medical staff shall be consulted before exposing
                       offenders to excessive heat conditions in the work area to evaluate the
                       hazards of the current temperatures and humidity, including indoor work
                       areas, such as a boiler room. The hazard of sunburn and other results of
                       ultraviolet (UV) radiation shall also be closely monitored.

                5.     Offenders shall be provided and required to wear clothing appropriate for
                       the temperatures and hazards imposed by UV radiation. For example, light-
                       colored hats can be used to an advantage in high heat and direct sunlight.

                6.     Drinking water and cups shall always be available to offenders in conditions
                       of excessive heat. A cup will be provided to all indigent and newly received
                       offenders. Offenders will be permitted to have one cup in their possession.
                       In the event an offender does not have a personal cup, a cup shall be
                       provided. High water intake shall be encouraged during periods of
                       excessive heat. According to individual medical advice, liquids containing
                       sodium may be used depending on an offender’s state of acclimatization to
                       hot weather conditions. Offenders newly-assigned to jobs that require
                       strenuous work under conditions with an apparent air temperature of 90ºF
                       or greater must be acclimatized before assuming a full workload. These
                       offenders shall work no more than four hours at a time, separated by at least
                       one hour of rest in a cooler environment, for the first week. After the first
                       week, offenders newly-assigned to jobs may assume a normal work




                                        Page 20 of 42
Case 4:18-cv-04412 Document 59-2 Filed on 03/22/19 in TXSD Page 22 of 43
                                                                             AD-10.64 (rev. 9)
                                                                                 Page 6 of 17

               schedule. Acclimatization can be lost in as little as two weeks; therefore, if
               offenders are away from a hot work environment for more than two weeks,
               they shall be reacclimatized. Acclimatization is not necessary for
               individuals assigned to the same job when temperatures vary with seasonal
               change. Offenders and staff working at apparent air temperatures above
               90ºF shall be provided access to and encouraged to consume water before
               their work assignment and as needed during the workday. Offenders and
               staff working at apparent air temperatures above 90ºF should maintain an
               intake of at least 16 ounces of fluids per hour of work. Under excessive
               heat conditions, work should be interrupted every 15-20 minutes and
               offenders encouraged to drink fluids even if they are not thirsty. Drinking
               water will always be available to workers in hot weather conditions.

         7.    TDCJ and medical staff shall work together to identify offenders susceptible
               to temperature-related illness due to medical conditions. As offenders
               arrive on intake facilities, a staff member from the medical department shall
               conduct an initial screening to determine if the offender has any conditions
               or is on any medication that would make the offender more susceptible to
               heat. If medical staff determines an offender has a condition or is on a
               medication that would make the offender more susceptible to heat,
               correctional staff shall be instructed to perform wellness checks on the
               offender until a full medical evaluation may be conducted.

         8.    Offenders under treatment with diuretics or medications that inhibit
               sweating require special medical evaluation before being assigned to work
               in excessive heat. These offenders shall receive wellness checks in offender
               housing areas when the Heat and Humidity Index indicates the possibility
               of heatstroke, heat cramps, or heat exhaustion.

   B.    Symptoms

         1.    Heat cramp symptoms include:

               a.     Painful, intermittent, and involuntary muscle spasms following hard
                      physical work in a hot environment; and

               b.     Cramps usually occurring after heavy perspiring, and often
                      beginning at the completion of hard physical work.

         2.    Heat exhaustion symptoms include:

               a.     Profuse perspiration, weakness, rapid pulse, dizziness, and
                      headaches;

               b.     Cool skin, sometimes pale and clammy, with perspiration;




                                Page 21 of 42
      Case 4:18-cv-04412 Document 59-2 Filed on 03/22/19 in TXSD Page 23 of 43
                                                                                    AD-10.64 (rev. 9)
                                                                                        Page 7 of 17

                       c.      Normal or subnormal body temperature; and

                       d.      Possible nausea, vomiting, and unconsciousness.

                3.     Heatstroke symptoms include:

                       a.      Diminished or absent perspiration (sweating);

                       b.      Hot, dry, and flushed skin; and

                       c.      Increased body temperatures, which if uncontrolled, may lead to
                               delirium, convulsions, seizures, and possibly death. Medical care is
                               urgently needed.

IV.      Preventive Care and Precautions

         A.     Before April 15th each year, wardens shall review with unit staff the status of
                shower temperatures, fans, ice machines, ventilation systems, exhaust fans, and
                respite areas throughout the unit. Wardens shall coordinate with unit maintenance
                staff to immediately address any deficiencies.

         B.     Offenders incarcerated within the TDCJ shall be assessed for medical and mental
                impairments by qualified healthcare personnel who will assign each offender
                appropriate restrictions related to physical activities, transportation, and work.
                Appropriate limitations and restrictions shall be assigned and entered on the Health
                Summary for Classification. Restrictions may indicate:

                1.     No Work in Direct Sunlight – This applies to individuals taking certain
                       medications or who have conditions that are significantly aggravated by
                       exposure to direct sunlight for which sunscreen, protective clothing, or
                       equipment is inadequate.         Refer to CMHC policy D-27.3,
                       “Photosensitivity.”

                2.     No Temperature Extremes – This applies to individuals prescribed certain
                       heat-sensitive medications or those who have a condition causing them to
                       be sensitive to excessive temperatures, such as Reynaud’s Phenomenon, or
                       a history of heatstroke. Heat index and chill factor shall be taken into
                       account when considering excessive temperatures. Refer to CMHC policy
                       D-27.2, “Heat Stress,” for a list of heat-sensitive medications.

         C.     TDCJ and medical staff shall work together to identify offenders susceptible to
                temperature-related illness due to medical conditions. Upon identification, medical
                staff shall promptly provide correctional staff with additions to the Medical Heat
                Restriction List, which indicates offenders who are susceptible to temperature-
                related illness due to medical conditions, including offenders on prescribed
                diuretics or other medications known to inhibit the dissipation of heat.




                                         Page 22 of 42
Case 4:18-cv-04412 Document 59-2 Filed on 03/22/19 in TXSD Page 24 of 43
                                                                              AD-10.64 (rev. 9)
                                                                                  Page 8 of 17


   D.    During each security round, staff shall use the Medical Heat Restriction List to
         conduct wellness checks for those offenders. Staff shall immediately seek care for
         any and all offenders requesting medical assistance or exhibiting signs of illness,
         even if they are not listed on the Medical Heat Restriction List.

   E.    During work assignments, offenders shall be exposed to no more than four hours
         of excessive or extreme temperature conditions at a time, until acclimated to
         existing weather conditions. Work periods may then be extended as offenders
         physically acclimate to weather conditions. Appropriate clothing shall be worn at
         all times to protect offenders from excessive temperature conditions.

   F.    Offenders shall be allowed access to respite areas during periods of excessive heat.

         1.     Offenders may request access to a respite area 24 hours per day, seven days
                per week, even if they are not feeling ill at the time of the request.

         2.     Offenders requesting access to a respite area are not required to be seen by
                medical staff unless they are exhibiting signs or symptoms of a heat-related
                illness.

         3.     Offenders shall be permitted to stay in the respite area as long as necessary.

         4.     Any area with air conditioning may be used for respite, as determined by
                the warden.

         5.     The warden or designee shall determine the order of use for respite areas,
                ensuring areas capable of accommodating the greatest number of offenders
                are utilized first, while maintaining the safety and security of the unit.

         6.     Offenders shall not be permitted to choose the respite area to which they
                will have access.

   G.    Representatives from various divisions shall meet annually to review best practices
         concerning preventive care and precautions with excessive or extreme
         temperatures. A mainframe and email message titled, “Seasonal Preparedness
         Directive,” shall be sent from the Correctional Institutions Division (CID) director
         and the Private Facility Contract Monitoring/Oversight Division (PFCMOD)
         director to inform unit wardens of additional mandatory compliance measures in
         the prevention of heat-related injuries and illness.

   H.    Training will be conducted at units as outlined in Section VI.




                                  Page 23 of 42
Case 4:18-cv-04412 Document 59-2 Filed on 03/22/19 in TXSD Page 25 of 43
                                                                               AD-10.64 (rev. 9)
                                                                                   Page 9 of 17

   I.    In situations where the heat index is above 90ºF, units will initiate the following
         steps:

         1.     Provide additional water and cups in offender dorms, housing areas,
                recreational areas, and during meal times, along with ice;

         2.     Transport psychiatric inpatient offenders to other facilities via air-
                conditioned transfer vehicles only;

         3.     Transport offenders during the coolest hours of the day, when possible;

         4.     Allow offenders to utilize and carry cooling towels;

         5.     Allow offenders to wear shorts and t-shirts in dayrooms and recreational
                areas;

         6.     Ensure maintenance of fans, blowers, and showers in offender housing
                areas;

         7.     Ensure all staff currently have, or are provided with a FN-1181, Employee
                Information Pocket Card, obtained through the Prison Store and available
                at the units, and that the cards are carried on their person while at the unit;

         8.     Allow additional showers for offenders when possible. Lower the water
                temperature for single temperature showers in offender housing areas;

         9.     Place posters in housing areas reminding offenders of heat precautions and
                the importance of water intake, ensuring all posters that have been damaged
                or destroyed are replaced; and

         10.    Allow fans for offenders in all custody levels, to include restrictive housing
                and disciplinary status. Ensure fan program is in place allowing the
                permanent issuance of fans to indigent offenders. Fans shall only be
                confiscated if altered or stolen.

   J.    In addition to the precautions outlined in Section IV.I. of this directive, the warden
         shall instruct the appropriate staff to immediately implement the following
         precautionary measures when excessive heat or heat wave conditions last more than
         three consecutive days:

         1.     Initiate the Incident Command System (ICS) and immediately notify the
                appropriate regional director and the deputy director of Prison and Jail
                Operations for CID units, or the appropriate deputy director for PFCMOD
                for privately operated units, of the impending excessive heat conditions;

         2.     Restrict, and potentially cancel, outside work and recreation;




                                  Page 24 of 42
     Case 4:18-cv-04412 Document 59-2 Filed on 03/22/19 in TXSD Page 26 of 43
                                                                                      AD-10.64 (rev. 9)
                                                                                         Page 10 of 17

               3.      Reduce kitchen and dish room operations as needed. Offenders may be
                       served cold cuts and other food items that do not require heating, as
                       conditions warrant; and

               4.      Permit offenders to purchase electrolyte sports drinks from the unit
                       commissary without affecting their spending limit.

               5.      When conditions giving rise to the excessive heat warning cease, the warden
                       may deactivate the ICS, with the approval of the appropriate regional
                       director for CID units, or the appropriate deputy director for PFCMOD for
                       privately operated units.

               6.      After deactivating the ICS for an excessive heat warning, the warden shall
                       conduct a prompt and thorough debriefing to evaluate unit operations during
                       the excessive heat warning. This review shall take into consideration any
                       actions that could improve operations during future incidents of a similar
                       nature, and any identification of training needs.

V.      Emergency Treatment

        Correctional staff shall monitor and seek care for offenders requesting medical assistance
        or exhibiting signs of illness during periods of excessive or extreme temperatures.

        A.     In all cases of temperature-related incidents or injuries, the first aid process shall
               be initiated immediately by correctional or other unit staff.

               1.      If an injury is sustained in extreme cold conditions, staff shall:

                       a.     Bring the distressed offender out of the cold and restrict any further
                              duties or activities until the severity of the injury is evaluated.

                       b.     Remove any wet clothing and insulate the offender with dry, warm
                              blankets or clothing, ensuring all constricting items of clothing and
                              footwear are removed from injured areas and the injured areas are
                              covered.

                       c.     If frostbite exists, gently heat the affected area with warm water or
                              towels, a heating pad, or hot water bottles. Do not rub the affected
                              area or rupture blisters.

                       d.     If a lower extremity is affected, treat by slightly elevating the
                              affected area.

                       e.     If the offender is conscious, encourage consumption of warm,
                              sweetened liquids.




                                         Page 25 of 42
Case 4:18-cv-04412 Document 59-2 Filed on 03/22/19 in TXSD Page 27 of 43
                                                                               AD-10.64 (rev. 9)
                                                                                  Page 11 of 17

                f.      If necessary, initiate the “CAB” of life support - restore Circulation,
                        open Airway, and assist Breathing.

                g.      If evacuation from cold requires travel on foot, do not thaw the
                        affected area until the offender reaches medical help.

                h.      Transport the offender to medical care as soon as possible and
                        continue treatment after arriving at the site or when the offender is
                        delivered to medical staff’s care.

         2.     If an injury is sustained in excessive heat conditions, staff shall:

                a.      Immediately begin an attempt to decrease the offender’s
                        temperature by placing the offender in a cool area.

                b.      Only force oral fluid intake if the offender is conscious and able to
                        safely swallow.

                c.      Remove heavy clothing or excess layers of clothing; saturate
                        remaining lightweight clothing with water. Position the offender in
                        the shade, allowing air movement past the offender, and if
                        necessary, fan the offender to create air movement.

                d.      If ice is available, place ice packs in armpit and groin areas.

                e.      Take all of these measures while moving the offender in the most
                        expeditious means available to continue with and obtain proper
                        medical treatment.

                f.      Ensure, whenever medical staff are on-site, treatment is continued
                        as directed by the physician or medical staff.

   B.    Notification

         1.     Medical staff and the unit risk manager shall be immediately notified
                regarding all cases of temperature-related incidents or injuries. If there is
                no on-site medical staff, 911 shall be called immediately.

         2.     Any temperature-related incident or injury shall be reported to the
                Emergency Action Center in accordance with AD-02.15, “Operations of the
                Emergency Action Center and Reporting Procedures for Serious or Unusual
                Incidents.”

         3.     All heat-related illnesses shall be evaluated to include the conditions
                surrounding the offender, such as water intake, location, and what the
                offender was doing before becoming ill; and any “cluster illnesses” or




                                  Page 26 of 42
      Case 4:18-cv-04412 Document 59-2 Filed on 03/22/19 in TXSD Page 28 of 43
                                                                                 AD-10.64 (rev. 9)
                                                                                    Page 12 of 17

                     illnesses occurring in offenders in the same housing areas shall be
                     documented and reported to the appropriate regional director and the deputy
                     director of Prison and Jail Operations for CID units, or the appropriate
                     deputy director for PFCMOD for privately operated units.

VI.      Training

         A.    Annual Training

               1.    A standardized training program shall be developed by the TDCJ in
                     conjunction with the University of Texas Medical Branch Clinical
                     Education Department. Each unit shall be provided a copy of the training
                     program in the form of a DVD to facilitate the required training.

                     a.     The training is given in a group setting, when possible.

                     b.     All units are responsible for conducting an annual standardized
                            training program using unit-based medical staff.

                     c.     The facility health administrator for each unit shall submit
                            documentation of excessive heat and extreme cold temperature
                            training for TDCJ staff, medical staff, and offenders to the Health
                            Services Division Office of Health Services Monitoring annually by
                            April 15th (heat) and October 1st (cold).

               2.    Each warden shall ensure training in the prevention of injuries due to
                     excessive or extreme temperatures is provided by unit medical staff to all
                     supervisors designated by the warden. Training concerning excessive heat
                     shall be completed no later than April 15th, and training concerning cold
                     extremes shall be completed in September of each year.

                     a.     Supervisors shall be responsible for training staff and work assigned
                            offenders.

                     b.     Offenders who are not work assigned shall also be trained.

                     c.     All offenders shall be notified of cold and heat awareness via Peer
                            Education training, the dayroom bulletin boards and other common
                            use areas, or through publications such as the Incoming Offender
                            Heat, Cold, Safe Prisons/PREA, and Suicide Prevention flyer; The
                            Echo; or the TDCJ Offender Orientation Handbook.

               3.    Training shall be documented as outlined in the TDCJ Risk Management
                     Program Manual. Documentation of completed training shall be
                     maintained by the facility health administrator. Copies of all rosters from
                     staff training shall be provided to the human resources representative and




                                      Page 27 of 42
Case 4:18-cv-04412 Document 59-2 Filed on 03/22/19 in TXSD Page 29 of 43
                                                                            AD-10.64 (rev. 9)
                                                                               Page 13 of 17

                unit risk manager. The unit risk manager shall forward a copy of the
                training roster to the respective regional risk manager.

                The regional risk manager shall forward the total number of staff and
                offenders trained to the Risk Management Central Office.

   B.    Pre-Service, On-the-Job, and In-Service Training

         1.     Staff shall be provided with initial training regarding excessive or extreme
                temperature conditions as part of the Pre-Service Training Academy.

         2.     Additional training shall be provided during the On-the-Job Training
                Program and annual In-Service Training sessions.

   C.    Additional Training

         1.     Staff Training

                a.     Each unit shall be provided with a DVD to facilitate ongoing
                       excessive or extreme temperature conditions training sessions.

                b.     This training shall be conducted on a regular and frequent basis
                       during shift turnout, departmental meetings, or other similar times.

                c.     Training shall be documented in the TDCJ Training Database.
                       PFCMOD shall ensure documentation is completed and maintained
                       for all privately operated facilities.

                d.     Heat training shall be conducted beginning in March and ending in
                       November. If the need arises based on forecasted temperatures,
                       training may be conducted before March and after November.

                e.     Cold training shall be conducted beginning in September and ending
                       in February. If the need arises based on forecasted temperatures,
                       training may be conducted before September and after February.

         2.     Offender Training

                a.     Offenders shall be provided with training regarding excessive or
                       extreme temperature conditions as part of the Offender Peer
                       Education Program during intake and upon transfer to their unit of
                       assignment.

                b.     Each unit shall be provided with a DVD to facilitate ongoing
                       excessive or extreme temperature conditions training sessions.




                                 Page 28 of 42
      Case 4:18-cv-04412 Document 59-2 Filed on 03/22/19 in TXSD Page 30 of 43
                                                                                      AD-10.64 (rev. 9)
                                                                                         Page 14 of 17

                                  (1)     The training DVD shall be played on dayroom and common
                                          area TVs on a regular and frequent basis.

                                  (2)     Training shall be documented within the Individual
                                          Treatment Plan for each offender.

                                  (3)     Offenders shall be provided with an I-204, “Incoming
                                          Offender Heat, Cold, Safe Prisons/PREA, and Suicide
                                          Prevention” flyer and provided with unit-specific heat
                                          mitigation measures upon arrival at a new unit.

                           c.     Heat training shall be conducted beginning in March and ending in
                                  November. If the need arises based on forecasted temperatures,
                                  training may be conducted before March and after November.

                           d.     Cold training shall be conducted beginning in September and ending
                                  in February. If the need arises based on forecasted temperatures,
                                  training may be conducted before September and after February.

VII.       Review of Offender Deaths

           A.       Offender deaths during periods of excessive or extreme temperatures, when the
                    cause of death is unknown, shall be treated as accidental deaths as defined in AD-
                    02.15 until ruled otherwise by a medical professional through an autopsy or
                    subsequent evaluation. An administrative incident review is required for all
                    offender deaths, except natural cause attended deaths, in accordance with AD-
                    02.15, during a period of excessive or extreme temperatures until affirmatively
                    reclassified as a natural cause attended death by a medical professional.

           B.       An annual review of all deaths occurring during periods of excessive or extreme
                    temperatures shall be conducted during the last quarter of the calendar year by
                    representatives from the CID, PFCMOD, Administrative Review and Risk
                    Management Division, Health Services Division, Executive Services, the Office of
                    the General Counsel, and any other divisions, as appropriate for the incident.




                                                         ________________________________
                                                         Bryan Collier *
                                                         Executive Director




*
    Signature on file




                                            Page 29 of 42
   Case 4:18-cv-04412 Document 59-2 Filed on 03/22/19 in TXSD Page 31 of 43
                                                                                      AD-10.64 (rev. 9)
                                                                                        Attachment A
                                                                                         Page 15 of 17


                                     WIND CHILL INDEX

Wind Speed          ACTUAL THERMOMETER READING (ºF)
 in MPH
                  50       40        30       20    10        0        -10      -20      -30        -40
                       EQUIVALENT TEMPERATURE (ºF)

   CALM           50       40        30       20    10        0        -10      -20      -30        -40
      5           48       37        27       16     6        -5       -15      -26      -36        -47
     10           40       28        16        4     -9      -21       -33      -46      -58        -70
     15           36       22        9        -5    -18      -36       -45      -58      -72        -85
     20           32       18        4        -10   -25      -39       -53      -67      -82        -96
     25           30       16         0       -15   -29      -44       -59      -74      -88        -104
     30           28       13        -2       -18   -33      -48       -63      -79      -94        -109
     35           27       11        -4       -20   -35      -49       -67      -82      -98        -113
     40           26       10        -6       -21   -37      -53       -69      -85      -100       -116
Over 40 MPH                   CAT 1                         CAT 2                       CAT 3
 (little added     (for properly clothed person)
     effect)                                              (Danger from freezing or exposed flesh)



Category 1 (Little Danger): Risk of possible hypothermia with prolonged exposure, absent
mitigating measures. Staff and offenders are encouraged to wear appropriate clothing, adding or
removing layers according to the temperature and level of physical activity. The warden shall make
appropriate determinations based on the Wind Chill Index, the local news and weather media, and
weather conditions recorded by instruments located at the unit regarding the safety of working
conditions during such temperatures.

Category 2 (Increasing Danger): Increasing risk of hypothermia and possible death from freezing or
exposed flesh, absent mitigating measures. Staff and offenders are encouraged to wear appropriate
clothing. Outside work and recreation shall be restricted.

Category 3 (Great Danger): High risk of hypothermia and possible death from freezing or exposed
flesh, absent mitigating measures. Staff and offenders are encouraged to wear appropriate clothing.
Outside work and recreation shall be restricted.




                                          Page 30 of 42
                                Case 4:18-cv-04412 Document 59-2 Filed on 03/22/19 in TXSD Page 32 of 43
                                                                                                                   AD-10.64 (rev. 9)
                                                                                                                     Attachment B
                                                                                                                      Page 16 of 17
                                                      NOAA’s National Weather Service
                                                         Heat and Humidity Index
                                                             ACTUAL AIR TEMPERATURE (ºF)
                                         CAT 1                          CAT 2                              CAT 3                        CAT 4
                              80    82    84   86      88     90      92    94        96      98     100    102      104    106        108  110
                        40    80    81    83   85      88     91      94    97       101     105     109    114      119    124        130  136
                        45    80    82    84     87    89     93      96     100     104     109     114     119     124    130        137
RELATIVE HUMIDITY (%)




                        50    81    83    85     88    91     95      99     103     108     113     118     124     131    137
                        55    81    84    86     89    93     97     101     106     112     117     124     130     137
                        60    82    84    88     91    95     100    105     110     116     123     129     137
                        65    82    85    89     93    98     103    108     114     121     126     130
                        70    83    86    90     95    100    105    112     119     126     134
                        75    84    88    92     97    103    109    116     124     132
                        80    84    89    94    100    106    113    121     129
                        85    85    90    96    102    110    117    126     135
                        90    86    91    98    105    113    122    131
                        95    86    93    100   108    117    127
                        100   87    95    103   112    121    132

                         Category 1 (Caution): Risk of possible fatigue with prolonged exposure, absent mitigation measures.
                         Staff shall encourage high water intake and look for signs of exhaustion. Staff and offenders are
                         encouraged to utilize respite areas as needed. Offender workers shall be provided with five minute rest
                         breaks every hour.

                         Category 2 (Extreme Caution): Risk of heat-related illness with prolonged exposure, absent mitigation
                         measures. Staff shall encourage high water intake and monitor and seek care for offenders exhibiting signs
                         of illness. Staff and offenders are encouraged to utilize respite areas as needed. Offender workers shall
                         be provided with five minute rest breaks every one-half hour, and staff shall encourage offenders to lie
                         down with feet up during such breaks. Staff shall also reduce work pace by one-third.

                         Category 3 (Danger): Risk of heat stroke possible and heat-related illness likely, absent mitigation
                         measures. Staff shall encourage high water intake and monitor and seek care for offenders exhibiting signs
                         of illness. Staff and offenders are encouraged to utilize respite areas as needed. Staff shall restrict outside
                         work or reduce work pace by one-half to two-thirds, provide 10 minute rest breaks every one-half hour,
                         and encourage offenders to lie down with feet up during such breaks.

                         Category 4 (Extreme Danger): High risk of heat stroke, absent mitigation measures. Staff shall
                         encourage high water intake and monitor and seek care for offenders exhibiting signs of illness. Staff and
                         offenders are encouraged to utilize respite areas as needed. Outside work and recreation shall be restricted.




                                                                      Page 31 of 42
Case 4:18-cv-04412 Document 59-2 Filed on 03/22/19 in TXSD Page 33 of 43
Case 4:18-cv-04412 Document 59-2 Filed on 03/22/19 in TXSD Page 34 of 43




             ATTACHMENT
                  B




                            Page 33 of 42
   Case 4:18-cv-04412 Document 59-2 Filed on 03/22/19 in TXSD Page 35 of 43


                       “Seasonal Preparedness Directive – February 2018”

The Texas Department of Criminal Justice (TDCJ) is committed to ensuring every reasonable
effort is made to prevent injuries related to excessive and extreme temperatures. Due to the
potential for excessive heat conditions in the coming months, it is imperative everyone be
familiar with procedures found in AD-10.64, “Excessive and Extreme Temperature Conditions
in the TDCJ,” and CMHC Policy D-27.2, “Heat Stress,” and take precautions to help prevent or
reduce heat-related illnesses. Hot weather training shall be conducted by April 15, 2018, or the
first available date an employee returns to work, and each unit must ensure the training is
documented in the TDCJ Training Database using course code HEATUNT for each employee.
Employee Information Cards FN-1181 Rev. 11/15 (Prison Store Stock #700-01-06370-5) that
include tips for the recognition, treatment, and prevention of heat-related illnesses, are available
for units to order from the prison store. All employees are required to carry this card on their
person at all times while on duty.

On February 22, 2018, staff from the following divisions and departments: Administrative
Review and Risk Management Division; Business and Finance Division; Correctional
Institutions Division, including the following departments: Classification and Records,
Correctional Training and Staff Development, Laundry, Food and Supply, Offender
Transportation, Plans and Operations, Safe Prisons/PREA, and Security Operations; Commissary
& Trust Fund; Emergency Action Center; Executive Services; Facilities; Health Services
Division; Incident Management; Manufacturing, Agribusiness, and Logistics Division; Office of
the General Counsel; Private Facility Contract Monitoring/Oversight Division; Public
Information Office; and Windham School District met to review precautions and actions taken
last year and to discuss actions for the upcoming spring and summer months. Below is a list of
mandatory precautions and actions to be implemented by the warden or department head
beginning April 15, 2018, and ending October 31, 2018. If the need arises based on forecasted
temperatures, implementation may begin prior to April 15, 2018 and may end after October 31,
2018.

POSTERS AND FLYERS:
 Ensure posters “Survival Guide,” “Drink Water,” and “Refresh. Rehydrate. Replenish.” FN-
  1182, 1183, and 1184 are placed throughout the unit in high traffic, high visibility areas.
  Posters that have been damaged or destroyed must be replaced.
 Ensure offenders are provided with an “Incoming Offender Heat, Cold, Safe Prisons/PREA,
  and Suicide Prevention” flyer I-204 upon arrival at a new unit, and upon request thereafter.

WELLNESS CHECKS AND RESPITE AREAS:
 TDCJ staff and medical providers must work closely together to identify each offender who
  may be susceptible to heat-related issues due to the offender’s current medical condition.
 The Medical Heat Restriction List, a list of offenders identified as heat sensitive, must be
  provided to officers assigned to housing areas.
 During normal security checks, officers must use the Medical Heat Restriction List to
  conduct wellness checks for those offenders and immediately seek care for all offenders
  requesting medical assistance or exhibiting signs of illness.
 During periods of excessive heat, offenders must be allowed access to respite areas 24 hours
  per day, 7 days per week, even if he or she is not feeling ill, and offenders shall be allowed to
  stay as long as necessary.


                                            Page 1 of 4
                                        Page 34 of 42
   Case 4:18-cv-04412 Document 59-2 Filed on 03/22/19 in TXSD Page 36 of 43


PRECAUTIONS AND ACTIONS RELATED TO TRAINING:
 Conduct training to ensure employees and offenders are aware of the signs of and treatment
  for heat-related illnesses.
 Ensure employees and offenders are trained and are compliant with heat precaution
  procedures including knowledge of respite area locations and offender access. Employee
  training must be documented in the TDCJ Training Database using course code HEATUNT.
  Offender training must be documented on a roster and entered on the Individualized
  Treatment Plan (ITP) for each offender. Offenders shall be provided with an I-204,
  “Incoming Offender Heat, Cold, Safe Prisons/PREA, and Suicide Prevention” flyer and
  provided with unit specific heat mitigating measures upon arrival at a new unit.
 Ensure all employees currently have, or are provided with, Employee Information Cards Rev.
  11-15 (FN-1181) and carry said cards on their person while on duty.
 Ensure all employees are aware of the procedures found in AD-10.64.

PRECAUTIONS AND ACTIONS RELATED TO OFFENDER TRANSPORT:
 Transport offenders during the coolest hours of the day, when possible.
 Only transport psychiatric inpatient offenders to another facility via air conditioned transport
  vehicles.
 Prioritize the use of air conditioned buses for transporting offenders with medical conditions
  that would make them more susceptible to the heat.
 Ensure transport officers are provided a list of offenders with heat sensitivity. Transport
  officers must monitor these offenders for signs of heat-related illness.
 Allow offenders to take fans when being transported off the unit for a medical appointment.
 Load and unload transport vehicles as quickly as possible.
 Security is the first priority at every back gate; however, heat-related issues may arise when
  transport vehicles occupied by offenders are stationary for any length of time. Transport
  vehicles may circle the perimeter or utilize a fan to cool the vehicle if the unit foresees an
  extended wait time. Every reasonable effort must be made to ensure transport vehicles get
  into and out of the backgate in a safe and expedient manner.
 Water coolers on transport vehicles must be refilled at various times during the trip to ensure
  water is available. Cups must be available to offenders on transport vehicles.
 Store paper towels that may be saturated with water and used during emergency situations
  when transporting offenders.

PRECAUTIONS AND ACTIONS RELATED TO OUTSIDE ACTIVITY:
 Restrict outside activity (work hours) in accordance with AD-10.64, “Excessive and Extreme
  Temperature Conditions in the TDCJ.”
 Restrict outside recreation in accordance with SM-06.07 “Inclement Weather.”
 Heat sensitive restrictions must be considered when making work assignments.
 Ensure all staff and offenders working in areas of excessive heat, such as, field, maintenance,
  and yard squads, are provided frequent water breaks.
 Coordinate with Maintenance and Food Service when necessary to ensure additional water,
  including ice, is provided to employees and offenders in work areas and encourage high
  water intake throughout the day during periods of excessive heat.




                                           Page 2 of 4
                                       Page 35 of 42
   Case 4:18-cv-04412 Document 59-2 Filed on 03/22/19 in TXSD Page 37 of 43


PRECAUTIONS AND ACTIONS RELATED TO OFFENDER INTAKE:
 As each offender arrives at an intake facility a staff member from the medical department
  must conduct an initial screening to determine if the offender has any conditions or is on any
  medication that would make them more susceptible to the heat.
 If the medical department determines an offender has a condition or is on a medication which
  makes them more susceptible to the heat, medical staff must promptly inform correctional
  staff and the offender will be placed on the Medical Heat Restriction List.
 Newly received offenders will be provided with a cup at the time of intake.

PRECAUTIONS AND ACTIONS RELATED TO OFFENDER HOUSING ASSIGNMENTS:
 Medical staff must ensure all medical restrictions on the IMF Medical Screen or HSIN
  Sensitive Medical Restrictions, including but not limited to an offender on psychotropic
  medications, are current to facilitate the appropriate methods of transportation and housing
  assignment for each offender.
 Heat sensitive restrictions must be considered when making housing assignments.

PRECAUTIONS AND ACTIONS RELATED TO OFFENDER HOUSING AREAS:
 Water and cups must be available at all times, to include during meal times.
 Ensure each offender has a cup when distributing water. Indigent offenders will be provided
  with a cup one time per year. Offenders shall be permitted to have one cup in their
  possession. In the event an offender does not have a personal cup, a cup will be provided.
  The Food Service Department will provide items as needed.
 Provide additional water, including ice, to employees and offenders in the housing areas and
  encourage high water intake throughout the day during periods of excessive heat. Staff and
  offenders shall be encouraged to drink fluids even if they are not thirsty during periods of
  excessive heat.
 During normal security checks, officers must use the Medical Heat Restriction List to
  conduct wellness checks for those offenders and immediately seek care for all offenders
  requesting medical assistance or exhibiting signs of illness.
 Allow offenders access to cold water showers. Allow additional showers for offenders
  unless security is negatively impacted by staffing. Lower the water temperature for single-
  temperature showers in offender housing areas.
 Allow offenders to wear t-shirts and shorts in dayrooms and recreational areas.
 When using fans, air should be drawn through the structure and exhausted outside. Take full
  advantage of the fresh air exchange system or prevailing winds to assist in the movement of
  air as applicable.
 Increase air flow by using blowers, normally used to move hot air in the winter, when
  appropriate. Attach ribbons to vents to ensure blowers are used appropriately. Make sure
  window screens are clean so air flow is not restricted.
 Posters must be placed in housing areas reminding offenders of heat precautions and the
  importance of water intake.

PRECAUTIONS AND ACTIONS RELATED TO OFFENDER FANS:
 Offender fans must not be confiscated due to property restriction during periods of excessive
  heat. Fans may only be confiscated if they are altered or stolen.
 All offenders may purchase a fan if they do not already have one.
 Fans are allowed to all custody levels, to include restrictive housing and disciplinary status.
  Offenders with fans stored based on these restrictions must have their fans re-issued during
  periods of excessive heat.
                                         Page 3 of 4
                                       Page 36 of 42
    Case 4:18-cv-04412 Document 59-2 Filed on 03/22/19 in TXSD Page 38 of 43


   Ensure the fan programs are in place allowing the permanent issue of a fan to an indigent
    offender, on a first come first serve basis. An offender who has a significant medical need,
    based on a condition or medication that is negatively impacted by heat, must be given
    priority.

COOLING ITEMS AVAILABLE FOR PURCHASE FROM COMMISSARY:
 Fans, cooling towels and electrolyte drink mixes are available for purchase in the
  commissary on each unit and are available for all custody levels, to include restrictive
  housing.

PRECAUTIONS AND ACTIONS RELATED TO MAINTENANCE:
 Coordinate with the Food Service and Maintenance departments to ensure ice machines are
  working properly and all needed preventive maintenance has been completed.
 Ensure all needed preventive maintenance to blowers, fans, evaporative coolers, and vehicles
  has been completed.

The above measures provide the baseline. The wardens must allocate all available resources to
ensure safety of staff and offenders during periods of excessive heat. If additional resources are
needed, wardens must contact their respective regional director.

Following the February Seasonal Preparedness meeting, during the month of March, each
warden must have a meeting with the following unit department heads: risk management,
maintenance, medical/health services, count room, security supervisors, and any other applicable
employees to ensure all necessary actions are taken and precautions are in place. The warden
must personally conduct an audit using the checklist and report findings to the appropriate
regional director. The regional director shall forward findings to the deputy director of Prison
and Jail Operations and the CID director no later than April 15, 2018.

Additionally, following the February Seasonal Preparedness meeting, the CID Director will host
a system-wide conference call with wardens to discuss this directive and reiterate the importance
of these measures.

Each department must post this notice in common areas on the facility. Your attention to this
matter is greatly appreciated.

Authority:     Lorie Davis, Director
               Correctional Institutions Division




                                           Page 4 of 4
                                       Page 37 of 42
Case 4:18-cv-04412 Document 59-2 Filed on 03/22/19 in TXSD Page 39 of 43




             ATTACHMENT
                  C




                            Page 38 of 42
   Case 4:18-cv-04412 Document 59-2 Filed on 03/22/19 in TXSD Page 40 of 43


                         “Seasonal Preparedness Directive – March 2019”

The Texas Department of Criminal Justice (TDCJ) is committed to ensuring every reasonable
effort is made to prevent injuries related to excessive and extreme temperatures. Due to the
potential for excessive heat conditions in the coming months, it is imperative everyone be
familiar with procedures found in AD-10.64, “Excessive and Extreme Temperature Conditions
in the TDCJ,” and CMHC Policy D-27.2, “Heat Stress,” and take precautions to help prevent or
reduce heat-related illnesses. Hot weather training shall be conducted by April 15, 2019, or the
first available date an employee returns to work, and each unit must ensure the training is
documented in the TDCJ Training Database using course code SEASONP for each employee.
Employee Information Cards FN-1181 Rev. 11/15 (Prison Store Stock #700-01-06370-5) that
include tips for the recognition, treatment, and prevention of heat-related illnesses, are available
for units to order from the prison store. All staff are required to carry this card on their person at
all times while on duty.

On February 25, 2019, staff from the following divisions and departments: Administrative
Review and Risk Management Division; Business and Finance Division; Communications
Department; Correctional Institutions Division, including the following departments:
Classification and Records, Laundry, Food and Supply, Offender Transportation, Plans and
Operations, Safe Prisons Management Office, and Security Operations; Commissary & Trust
Fund; Emergency Action Center; Executive Services; Facilities Division; Health Services
Division; Incident Management; Manufacturing, Agribusiness and Logistics Division; Office of
the General Counsel; Private Facility Contract Monitoring/Oversight Division; Training and
Leader Development Division; and Windham School District met to review precautions and
actions taken last year and to discuss actions for the upcoming spring and summer months.
Below is a list of mandatory precautions and actions to be implemented by the warden or
department head beginning April 15, 2019, and ending October 31, 2019. If the need arises
based on forecasted temperatures, implementation may begin prior to April 15, 2019 and may
end after October 31, 2019.

POSTERS AND FLYERS:
 Ensure posters “Survival Guide,” “Drink Water,” and “Refresh. Rehydrate. Replenish.” FN-
  1182, 1183, and 1184 are placed throughout the unit in high traffic, high visibility areas.
  Posters that have been damaged or destroyed must be replaced.
 Ensure offenders are provided with an “Incoming Offender Heat, Cold, Safe Prisons/PREA,
  and Suicide Prevention” flyer I-204 upon arrival at a new unit, and upon request thereafter.

WELLNESS CHECKS AND RESPITE AREAS:
 TDCJ staff and medical providers must work closely together to identify each offender who
  may be susceptible to heat-related issues due to the offender’s current medical condition.
 All staff, including Windham School District staff, contractors, and volunteers, who work
  with offenders must work closely together to communicate regarding offenders who may be
  more susceptible to heat-related illnesses.
 The Heat Restriction List, a list of offenders identified as heat sensitive, must be provided to
  officers assigned to housing areas.
 During normal security checks, officers must use the Heat Restriction List to conduct
  wellness checks for those offenders and immediately seek care for all offenders requesting
  medical assistance or exhibiting signs of illness, in accordance with their training on
  preventing, recognizing, and treating heat-related illnesses.

                                             Page 1 of 4
                                         Page 39 of 42
    Case 4:18-cv-04412 Document 59-2 Filed on 03/22/19 in TXSD Page 41 of 43


   During periods of excessive heat, offenders must be allowed access to respite areas 24 hours
    per day, 7 days per week, even if he or she is not feeling ill, and offenders shall be allowed to
    stay as long as necessary.

PRECAUTIONS AND ACTIONS RELATED TO TRAINING:
 Conduct training to ensure staff and offenders are aware of the signs of and treatment for
  heat-related illnesses.
 Ensure staff and offenders are trained and are compliant with heat precaution procedures
  including knowledge of respite area locations and offender access. Employee training must
  be documented in the TDCJ Training Database using course code SEASONP. Offender
  training must be documented on a roster and entered on the Individualized Treatment Plan
  (ITP) for each offender. Offenders shall be provided with an I-204, “Incoming Offender
  Heat, Cold, Safe Prisons/PREA, and Suicide Prevention” flyer and provided with unit
  specific heat mitigating measures upon arrival at a new unit.
 Ensure all staff currently have, or are provided with, Employee Information Cards Rev. 11-
  15 (FN-1181) and carry said cards on their person while on duty.
 Ensure all staff are aware of the procedures found in AD-10.64.
 Volunteers receive training information via email. They are encouraged to familiarize
  themselves with preventative measures and applicable first aid responses.

PRECAUTIONS AND ACTIONS RELATED TO OFFENDER TRANSPORT:
 Transport offenders during the coolest hours of the day, when possible.
 Only transport psychiatric inpatient offenders to another facility via air conditioned transport
  vehicles.
 Prioritize the use of air conditioned buses for transporting offenders with medical conditions
  that would make them more susceptible to the heat.
 Ensure transport officers are provided a list of offenders with heat sensitivity. Transport
  officers must monitor these offenders for signs of heat-related illness.
 Allow offenders to take fans when being transported off the unit for a medical appointment.
 Load and unload transport vehicles as quickly as possible.
 Security is the first priority at every back gate; however, heat-related issues may arise when
  transport vehicles occupied by offenders are stationary for any length of time. Transport
  vehicles may circle the perimeter or utilize a fan to cool the vehicle if the unit foresees an
  extended wait time. Every reasonable effort must be made to ensure transport vehicles get
  into and out of the backgate in a safe and expedient manner.
 Water coolers on transport vehicles must be refilled at various times during the trip to ensure
  water is available. Cups must be available to offenders on transport vehicles. In the event of
  a breakdown requiring deployment of a rescue transportation vehicle, a fresh supply of water
  and ice must accompany the rescue vehicle.
 Store paper towels that may be saturated with water and used during emergency situations
  when transporting offenders.

PRECAUTIONS AND ACTIONS RELATED TO OUTSIDE ACTIVITY:
 Restrict outside activity (work hours) in accordance with AD-10.64.
 Restrict outside recreation in accordance with SM-06.07 “Inclement Weather.”
 Heat sensitive restrictions must be considered when making work assignments.
 Ensure all staff and offenders participating in programmatic or non-programmatic activities,
  or working in areas of excessive heat, such as, field, maintenance, and yard squads, are

                                            Page 2 of 4
                                         Page 40 of 42
    Case 4:18-cv-04412 Document 59-2 Filed on 03/22/19 in TXSD Page 42 of 43


    provided frequent water breaks. Staff and offenders are permitted to bring electrolyte drink
    mix with them to outside recreation and work assignments.
   Coordinate with Maintenance and Food Service when necessary to ensure additional water,
    including ice, is provided to staff and offenders in work areas and encourage high water
    intake throughout the day during periods of excessive heat.

PRECAUTIONS AND ACTIONS RELATED TO OFFENDER INTAKE:
 As each offender arrives at an intake facility a staff member from the medical department
  must conduct an initial screening to determine if the offender has any conditions or is on any
  medication that would make them more susceptible to the heat.
 If the medical department determines an offender has a condition or is on a medication which
  makes them more susceptible to the heat, medical staff must promptly inform correctional
  staff and the offender will be placed on the Heat Restriction List.
 Newly received offenders will be provided with a cup at the time of intake.

PRECAUTIONS AND ACTIONS RELATED TO OFFENDER HOUSING ASSIGNMENTS:
 Medical staff must ensure all medical restrictions on the IMF MEDI Medical Screen or HSIN
  Sensitive Medical Restrictions, including but not limited to an offender on psychotropic
  medications, are current to facilitate the appropriate methods of transportation and housing
  assignment for each offender.
 Heat sensitive restrictions must be considered when making housing assignments.

PRECAUTIONS AND ACTIONS RELATED TO OFFENDER HOUSING AREAS:
 Water and cups must be available at all times, to include during meal times.
 Ensure each offender has a cup when distributing water. Indigent offenders will be provided
  with a cup one time per year. Offenders shall be permitted to have one cup in their
  possession. In the event an offender does not have a personal cup, a cup will be provided.
  The Food Service and/or Supply Departments will provide items as needed.
 Provide additional water, including ice, to staff and offenders in the housing areas and
  encourage high water intake throughout the day during periods of excessive heat. Staff and
  offenders shall be encouraged to drink fluids even if they are not thirsty during periods of
  excessive heat.
 During normal security checks, officers must use the Heat Restriction List to conduct
  wellness checks for those offenders and immediately seek care for all offenders requesting
  medical assistance or exhibiting signs of illness, in accordance with their training on
  preventing, recognizing, and treating heat-related illnesses.
 Allow offenders access to cold water showers. Allow additional showers for offenders
  unless security is negatively impacted by staffing. Lower the water temperature for single-
  temperature showers in offender housing areas.
 Allow offenders to wear t-shirts and shorts in dayrooms and recreational areas.
 When using fans, air should be drawn through the structure and exhausted outside. Take full
  advantage of the fresh air exchange system or prevailing winds to assist in the movement of
  air as applicable.
 Increase air flow by using blowers, normally used to move hot air in the winter, when
  appropriate. Attach ribbons to vents to ensure blowers are used appropriately. Make sure
  window screens are clean so air flow is not restricted.
 Posters must be placed in housing areas reminding offenders of heat precautions and the
  importance of water intake.

                                          Page 3 of 4
                                       Page 41 of 42
   Case 4:18-cv-04412 Document 59-2 Filed on 03/22/19 in TXSD Page 43 of 43


PRECAUTIONS AND ACTIONS RELATED TO OFFENDER FANS:
 Offender fans must not be confiscated due to property restriction during periods of excessive
  heat. Fans may only be confiscated if they are altered or stolen.
 All offenders may purchase a fan if they do not already have one.
 Fans are allowed to all custody levels, to include restrictive housing and disciplinary status.
  Offenders with fans stored based on these restrictions must have their fans re-issued during
  periods of excessive heat.
 Ensure the fan programs are in place allowing the permanent issue of a fan to an indigent
  offender, on a first come first serve basis. An offender who has a significant medical need,
  based on a condition or medication that is negatively impacted by heat, must be given
  priority.

COOLING ITEMS AVAILABLE FOR PURCHASE FROM COMMISSARY:
 Fans, cooling towels, and electrolyte drink mixes are available for purchase in the
  commissary on each unit and are available for all custody levels, to include restrictive
  housing.

PRECAUTIONS AND ACTIONS RELATED TO MAINTENANCE:
 Coordinate with the Food Service and Maintenance departments to ensure ice machines are
  working properly and all needed preventive maintenance has been completed.
 Ensure all needed preventive maintenance to blowers, fans, evaporative coolers, and vehicles
  has been completed.

The above measures provide the baseline. The wardens must allocate all available resources to
ensure safety of staff and offenders during periods of excessive heat. If additional resources are
needed, wardens must contact their respective regional director.

Following the February Seasonal Preparedness meeting, during the month of March, each
warden must have a meeting with the following unit department heads: risk management,
maintenance, medical/health services, count room, security supervisors, as well as Windham
School District staff, Rehabilitation Programs Division staff, Manufacturing, Agribusiness and
Logistics Division staff, and any other applicable staff to ensure all necessary actions are taken
and precautions are in place. The warden must personally conduct an audit using the checklist
and report findings to the appropriate regional director. The regional director shall forward
findings to the deputy director of Prison and Jail Operations and the CID director no later than
April 15, 2019.

Additionally, following the February Seasonal Preparedness meeting, the CID Director will host
a system-wide conference call with wardens to discuss this directive and reiterate the importance
of these measures.

Each department must post this notice in common areas on the facility. Your attention to this
matter is greatly appreciated.

Authority:     Lorie Davis, Director
               Correctional Institutions Division




                                           Page 4 of 4
                                       Page 42 of 42
